Appeal by the employer and insurance carrier from awards of the Workmen’s Compensation Board which granted disability compensation to claimant. Appellants contend that there is no substantial evidence to support the finding of the board that claimant sustained an accident, and that the board improperly excused the failure of claimant to serve notice because the finding that the employer had knowledge of the accident was unsupported by evidence. Claimant was employed as a ward helper by the employer from April 17, 1948, to March 26, 1949. She testified that on November 17, 1948, she was taking a broken sterilizer to the engine room of the hospital for repairs. The sterilizer was moved by means of a table on wheels to a point where there was a descending ramp. From that point claimant carried the sterilizer without the aid of the table, and, while so doing, experienced a sharp pain in her back. She testified that the pain in her back and leg progressed until she finally had to cease work on March 26, 1949. Her injury was finally diagnosed as a lumbosacral sprain and a ruptured intervertebral disc, which was causally connected with the accident by medical testimony of doctors who treated her. There was evidence of previous difficulty with her back, and it appears that claimant did not give a history of the accident of November 17, 1948, to doctors until a *911much later time. Nevertheless, it was within the province of the board to accept claimant’s testimony, which clearly supports the finding of accident on November 17, 1948. On the question of notice, claimant testified that she told the senior nurse in charge of the floor about the accident immediately after it happened, and again reported the continuing pain about two weeks thereafter. She was subsequently treated by employer’s doctors. The senior nurse testified that she did not recall the incident, but did not deny claimant’s testimony. A question of fact was presented, and the board has found that the employer had knowledge of the accident and was not prejudiced by the failure to serve written notice as provided by section 18 of the Workmen’s Compensation Law. The argument of appellants seems to be directed to the credibility of claimant and to the weight of evidence, which are questions solely within the province of the board. Awards unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpem and Imrie, JJ.